Citation Nr: 1446843	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-47 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1965 to February 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013 and March 2014, the Board remanded the issues for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that further clarification is needed regarding whether the Veteran's currently diagnosed bilateral hearing loss, tinnitus and Meniere's disease is related to service.  His claims for a left ankle condition, a left knee condition and an acquired psychiatric disorder are secondary to his hearing loss or Meniere's disease and must await the outcome of those underlying service connection claims first.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran alleges that he developed bilateral hearing loss, tinnitus and Meniere's disease in service.  Specifically, he asserts that he was exposed to noise from guns in basic training, as well as from machine guns, dynamite drills without ear protection and noise from missiles, again without ear protection, as a Hawk Missile Crewman in Okinawa.  The Veteran's personnel records confirm his military occupational specialty (MOS) as a Hawk Missile Crewman from November 1965 to December 1966.  The Board has determined that his exposure to acoustic trauma in service is consistent with the circumstances of his service. 
 
The Veteran has also reported post-service occupational noise exposure working as a subway police officer for 29 years, as well as noise exposure as a hunter for 45 years.  The Veteran is currently diagnosed as having bilateral hearing loss, tinnitus and Meniere's disease.  Medical treatment records reflect onset of Meniere's disease in 1978.  Medical records also show treatment for cold and ear infections in 1975 and for head injuries sustained in May 1976 and February 1978.

VA examinations and opinions were obtained in November 2007 and April 2013.  The November 2007 VA examination report reflects the Veteran's assertion of progressive hearing loss which began during military service.  The examiner, however, determined that the Veteran's hearing loss and tinnitus were not at least as likely as not causally related to his active service, based in significant part on a date of onset of Meniere's disease in approximately 1978.  Notably, the examiner did not acknowledge the Veteran's report of the onset of hearing loss in service.  An April 2013 VA examiner determined that that Veteran's Meniere's disease was less likely than not incurred in or caused by service as the Meniere's symptoms first developed in 1978.  A different VA Disability Benefits Questionnaire (DBQ) examiner in April 2013 concluded that the Veteran's hearing loss was part and parcel of the Meniere's which also consisted of vertigo and tinnitus.  The Board found the April 2013 VA examination reports and opinions to be inadequate as neither examiner took into account the Veteran's exposure to acoustic trauma in service and did not provide etiology opinions with respect to hearing loss and tinnitus.  The Board remanded the claims to the April 2013 VA DBQ examiner for an additional opinion.

Further opinion was provided in April 2014.  The examiner reiterated that the Meniere's disease includes hearing loss, vertigo and tinnitus.  The examiner also stated that the etiology of Meniere's disease is not clearly identified, but in this case he believed that it was inflammatory/immunologic as there is a lack of specific evidence for more tangible entities.  The Board finds this opinion to be inadequate as the examiner did not opine as to in-service acoustic trauma as a potential cause of Meniere's disease.  Additionally, while the examiner attributed the Veteran's hearing loss to his Meniere's disease [diagnosed well after service], the examiner failed to address the Veteran's assertion that he first noticed hearing loss symptomatology during his active duty service and that such symptoms have progressed over the years.  On remand, a comprehensive opinion is sought.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to a VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed hearing loss, tinnitus and Meniere's disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability in service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).     

The Veteran asserts in-service noise exposure to guns in basic training  as well as machine guns, dynamite drills and missiles without ear protection as a Hawk Missile Crewman.  He has reported that he noticed decreased hearing during service and that it has progressed over the years.  

The examiner should indicate the following: 

Whether it is at least as likely as not that the currently diagnosed Meniere's disease is related to the Veteran's active service, to include the in-service acoustic trauma. 

If Meniere's disease is not related to service, the examiner should state whether it is at least as likely as not that any part of the Veteran's hearing loss and/or tinnitus had its onset prior to the Meniere's disease and if so, is it related to his active service, to include the in-service acoustic trauma.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely are unlikely the result of an event, injury or disease incurred in service, the examiner should state whether it is at least as likely that the currently disability is the result of an event, injury or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review. 

2.  When the development requested has been completed, the AOJ should review the claims of service connection for bilateral hearing loss, tinnitus and Meniere's disease on the basis of additional evidence.

3.  If the AOJ grants service connection for hearing loss or Meniere's disease or tinnitus, undertake any additional indicated development for the Veteran's secondary service connection claims on appeal (a left ankle condition, a left knee condition and an acquired psychiatric disorder).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



